Citation Nr: 1019030	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for compensation for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for compensation for diabetes mellitus.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1975 to July 
1977.  In March 1989 the appellant was appointed the 
Veteran's fiduciary for purposes of VA compensation.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the RO in the June 2007 action addressed the claims 
on the merits, the preliminary question of whether previously 
denied claims should be reopened is a jurisdictional matter 
that must first be addressed before the Board may consider 
the underlying claims on their merits.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  Therefore, the initial question before the 
Board is whether new and material evidence has been 
presented; thus, the issues are characterized as such on the 
title page of this decision

The appellant had requested a hearing before the Board in 
Washington, D.C.; however in October 2009 the appellant 
withdrew that request in writing.  The request for a hearing 
is deemed withdrawn. 

The Board notes that following the August 2009 certification 
of this appeal to the Board, the Veteran submitted additional 
evidence directly to the Board.  As that evidence, in the 
form of a settlement check, pertained to evidence already 
submitted, the Board finds there is no need to remand the 
case to the RO purely for initial consideration of that 
evidence.   

The issues of entitlement to compensation for hypertension 
and diabetes mellitus on a de novo basis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection 
for hypertension and diabetes mellitus, and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
those disorders; the Veteran did not appeal the March 2005 
rating decision.    

2.  The evidence received since the March 2005 rating 
decision is not redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claims for compensation for hypertension and diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the final March 2005 
rating decision is new and material; thus, the claim of 
entitlement to compensation for hypertension is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009). 

2.  Evidence added to the record since the final March 2005 
rating decision is new and material; thus, the claim of 
entitlement to compensation for diabetes mellitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the hypertension and diabetes mellitus issues, 
the initial question before the Board is whether new and 
material evidence has been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, as in this case, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

In a September 2003 statement, the Veteran requested service 
connection for diabetes and hypertension.  He also alleged 
that those disorders arose from medications prescribed by VA.  
In a March 2005 rating decision, the RO denied service 
connection for both hypertension and diabetes mellitus, and 
also denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for those disorders.  The appellant did not submit a 
notice of disagreement.  As the appellant/Veteran did not 
timely appeal, that March 2005 rating decision became final.  
38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), disability 
compensation shall be awarded for a "qualifying additional 
disability" in the same manner as if the additional 
disability were service connected.  The additional disability 
qualifies for compensation if the disability is not the 
result of the Veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination provided under the laws administered by VA.  
In order to constitute a qualifying additional disability, 
the proximate cause of the additional disability must have 
been (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.

In an October 2006 statement, the Veteran submitted a new 
claim seeking compensation for his hypertension and diabetes 
mellitus.

The evidence before the RO as it issued the March 2005 rating 
decision was the Veteran's service treatment records, 
Veteran's statements, dated September 2003, and January 2004; 
a copy of a September 2003 VA treatment report entry noting 
the Veteran was prescribed Olanzapine and that that 
medication was known to exacerbate diabetes mellitus 2; 
private treatment records (including the diagnosis of 
diabetes mellitus in April 2003 and hypertension by September 
2003) spanning 2003 to 2004; and list of then current VA 
medications July 2004.  

The pertinent evidence added to the record since the March 
2005 rating decision includes a list of the Veteran's VA 
provided medications from 1995 to 2004; documents signed by 
the Veteran pertaining to his participation as a civil 
plaintiff in a class action lawsuit against the manufacturer 
of "Zyprexa", also known as Olanzapine; copy of June 2005 
article from Internet regarding settlement of class-action 
lawsuit regarding Zyprexa; copy of February 2006 settlement 
agreement between manufacturer of Zyprexa and plaintiffs' 
counsel; copy of November 2004 VA treatment report indicating 
the Veteran continued to be prescribed Olanzapine; copy of 
March 2006 signed agreement to settle class action lawsuit; 
additional copies of signed documents indicating the 
Veteran's participation in the settlement of the class action 
lawsuit.    

The evidence in the VA treatment reports that the Veteran was 
prescribed Olanzapine by VA medical personnel through to 2004 
and the information regarding the filing of the class action 
law suit against the manufacturer of Olanzapine/Zyprexa was 
not previously before agency decision makers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the March 2005 rating decision.  
As such, it is "new" as contemplated under 38 C.F.R. 
§ 3.156(a).  Furthermore, because this evidence suggests that 
the Veteran may have incurred a disability (diabetes mellitus 
and hypertension) as a result of the medical treatment of VA 
medical personnel, it relates to an unestablished fact 
necessary to substantiate the claim and is found to raise a 
reasonable possibility of substantiating the claim. 

For these reasons, the Board finds that the criteria under 
38 C.F.R. § 3.156(a) have been satisfied, and the Veteran's 
claims of entitlement to compensation for hypertension and 
for diabetes mellitus are reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the claims to reopen the hypertension 
and diabetes mellitus claims, the Board is granting that 
benefit.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.   


ORDER

New and material evidence having been submitted, the claim 
for compensation for hypertension is reopened, and the appeal 
is granted only to that extent. 

New and material evidence having been submitted, the claim 
for compensation for diabetes mellitus is reopened, and the 
appeal is granted only to that extent. 


REMAND

As noted previously, pursuant to 38 U.S.C.A. § 1151 (West 
2002), disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the Veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

To determine whether an additional disability was caused by 
medical treatment, VA compares the Veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a Veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the Veteran's 
informed consent.  Whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  That is, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.

Accordingly, the Board finds that a medical opinion is 
necessary to determine whether the Veteran's hypertension and 
diabetes mellitus represent additional disability resulting 
from VA's prescription of Olanzapine.

The Board also notes that other than the evidence submitted 
by the Veteran, there are few scattered VA treatment records 
in the claims file pertaining to his VA treatment of the 
diabetes mellitus and hypertension, and it is not documented 
whether he remains on this medication for his schizophrenia 
or when the prescription was changed.  Any medical treatment 
records from the North Texas Healthcare system pertaining to 
the treatment of these disabilities (diabetes mellitus, 
hypertension, and schizophrenia) from the approximate date of 
April 2003 should be added to the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with 38 U.S.C.A. 
§ 5103(a)-compliant notice of what 
information and evidence must be submitted 
to substantiate claims for compensation 
under 38 U.S.C.A. § 1151.

2.  Obtain all treatment records and 
medication lists for the Veteran from the 
North Texas Healthcare system regarding 
the Veteran's diabetes mellitus, 
hypertension, and mental disability, dated 
from 2000 to the present.

3.  Thereafter, forward this claims files to an 
appropriate examiner for a medical opinion 
regarding whether the medical probability that 
the VA's prescription of Zyprexa/Olanzapine for 
the Veteran's psychiatric disability 
(undifferentiated schizophrenia) would have 
resulted in the Veteran's incurring the 
disabilities of diabetes mellitus and 
hypertension.  The examiner is requested to 
provide an opinion as to whether it is at least 
as likely as not (50 percent probability or 
higher) that the hypertension and/or diabetes 
mellitus was the result of:

A. carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in prescribing Zyprexa/Olanzapine for 
the Veteran's psychiatric disability; or

B. an event not reasonably foreseeable. 

4.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, furnish the appellant an 
appropriate supplemental statement of the case 
containing notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations.  
The appropriate time period within which to 
respond should be provided as well.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


